Citation Nr: 1340687	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  08-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to August 1, 2013.

2.  Entitlement to an increased rating for PTSD evaluated as 70 percent disabling on and after August 1, 2013.

3.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.  He served in Vietnam and was awarded a Vietnam Service Medal with two Bronze Stars, the Combat Infantryman Badge, the Purple Heart, and the Vietnamese Cross of Gallantry with Palm.

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.

By decision dated in January 2012, the Board denied a rating in excess of 50 percent for PTSD.  The issue of entitlement to service connection for a right knee disability was remanded for further development.

The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, the Court vacated the Board's January 2012 decision that denied the claim for a higher rating, and remanded the matter for further consideration and instructions consistent with an October 2012 Joint Motion for Partial Remand.

By rating action dated in April 2013, service connection was granted for right knee osteoarthritis.  This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration.

The issue of entitlement to an increased rating for PTSD was remanded for further development by Board decision in July 2013.  

By RO rating decision in August 2013, the 50 percent rating for PTSD was increased to 70 percent, effective from August 1, 2013.  Although a higher rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board would also point out that the Court of Appeals for Veterans Claims (Court) has held that a total disability rating based on unemployability is part and parcel of an increased rating claim when the issue of unemployability is reasonably raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009.  This scenario appears to exist in the instant case.  As such, this issue is addressed in the remand that follows the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

The Veteran's Virtual VA electronic claims file as been reviewed in conjunction with the disposition of the issue on appeal.  There are pertinent records there.  While the case was in remand status it was converted to the electronic Veterans Benefits Management System (VBMS).  Further consideration of claims must include review of both electronic folders.


FINDING OF FACT

Prior to and since August 1, 2013, PTSD has been manifested by symptoms that include, depression, sleep disturbance, obsessional rituals, suicidal ideation, impaired impulse control, hypervigilance, startle response, difficulty with interpersonal relationships, difficulty in adapting to stressful circumstances, etc., and Global Assessment of Functioning (GAF) scores ranging from 45 to 55 that have resulted in occupational and social impairment on the whole that result in deficiencies in most areas. 



CONCLUSION OF LAW

With resolution of the benefit of the doubt in favor of the Veteran, the criteria for a 70 percent disability rating for PTSD have been met since the date of claim. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what evidence the claimant could provide in support of the claim, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording VA examinations.  These examinations are adequate to render a determination as to the issue on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.157(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.10 (2013). 

Historically, a July 2002 rating decision granted service connection for PTSD, evaluated as 10 percent disabling.  A 50 percent disability rating was established effective from May 2005.  A claim for an increased rating for PTSD was received in June 2006.  A 70 percent disability rating was granted from August 1, 2013.

The Veteran's service-connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013) and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

In assessing the degree of psychiatric disability, the Global Assessment of Functioning (GAF) score is applicable and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v Brown (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2013). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, different evaluations ("staged") may be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In determining the level of current impairment, it is essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 4.3, 4.3 (2013).

Factual Background

The Veteran underwent a VA examination for PTSD purposes in June 2005.  He complained that he had had a "setback with PTSD" noting that he had recently begun to see a psychiatrist who prescribed medication for sleep, depression and anxiety.  He related that he had been seeing a mental health counselor for some time.  The appellant endorsed symptoms that included daily intrusive nightmares about Vietnam, sleep impairment, exaggerated startle response, crowd avoidance, emotional detachment from others, Vietnam-related nightmares four to five times a week, hypervigilant behavior, fighting in his sleep and night sweats.  

The appellant related that he had been married for 35 years and had three sons but had conflict with his wife and his oldest son.  He stated that he was not particularly close to his immediate family members and that his grandchildren irritated him.  He indicated that he had retired from work the previous May but had returned to work part time and worked 24-32 hours a week.  The Veteran said that he missed one to two days of work a week due to PTSD symptoms.  He related that he spent a lot of time alone, had only two friends at work, and went to church twice a month.

On mental status examination, the appellant appeared dysphoric and affect was constricted.  He reported that he had a history of being physically aggressive with others.  Concentration was impaired.  Following examination, a diagnosis of PTSD was rendered.  The examiner provided a GAF score of 53 and opined that the Veteran exhibited moderate to considerable symptoms of PTSD.

The Veteran was afforded a VA PTSD examination in July 2006 and reported worsening occupational, familial, and group therapy difficulties, to include an occasion that he had to excuse himself due to a discussion of combat experiences.  He related that he slept only two to three hours per night and had service-related nightmares five to six times per week.  The Veteran denied frank flashbacks but indicated that he saw fleeting images at night.  Additional symptoms were reported to include intrusive combat-related thoughts, fear of crowds, detachment from others, self isolation from family, difficulty with anger control, survivor's guilt, some generalized anxiety and emotional blunting, checking the security of his home several times during the night, hyperstartle response with noise and movement, and avoidance of war-related media with exacerbation of symptoms when he occasionally watched the news about Iraq.  The appellant related that he enjoyed walking alone and sitting in the woods meditating.

On this occasion, the Veteran described his relationship with his wife "good."  He denied current or past legal problems and current alcohol or drug use.  It was noted that he performed his activities of daily living routinely and independently.  The appellant reported past employment in manufacturing and stated that his last job ended due to layoffs.  He reported some difficulty in getting along with others.  A mental status examination was significant for a quite blunted affect, easy distraction and being startled by noises in the hallway.  Thought processes were logical and goal directed.  The Veteran reported mild to moderate dysphoria, crying, feeling hopeless and helpless, and decreased self-esteem and sex drive.  He denied suicidal and homicidal ideation and plan, although passive thoughts of death were voiced.  Following examination, the diagnoses were PTSD and depressive disorder, NOS [not otherwise specified].  A GAF score of 45 was assessed.

In December 2006, a VA treatment note indicated that the Veteran's psychotropic medication was only partially effective and that he was not taking it consistently due to worry that he would be unable to respond to signs of trouble if he slept.  His chief complaints included hypervigilance and paranoia that something bad was going to happen.  He appeared to be tense but was well groomed.  The Veteran reported having visual hallucinations of seeing shadows and feeling things crawling on his skin.  Thought processes were linear and goal directed.  It was noted, however, that thought content was inappropriate with continued extreme hypervigilance.  Concentration and attention were poor and impulse control was fair.  It was reported that the Veteran had two to four hours of nonrestorative and fragmented sleep per night with early morning awakening and daytime napping.  It was noted that the appellant engaged in hobbies and worked daily.  He related that irritability and anger had worsened and that he had nightmares occurring four to five times per week with daily flashbacks.  Following evaluation, a GAF score of 50 was provided

An April 2007 VA treatment recorded that Veteran became distracted scanning the entire lobby and hallway that caused him to trip over the provider.  He also appeared to be responding to internal stimuli and was unable to engage in conversation.  It was reported that he broke out sobbing while looking around the office which the provider assessed as a flashback and was able to interrupt with orientation questions.  The Veteran related that since seeing news about a mass shooting at Virginia Tech, he had more frequent flashbacks and nightmares of the Vietcong telling him they were coming to get him.  It was noted that the appellant had not been taking the full amount of medication prescribed because he needed to be alert and awake in the event that he needed to protect his family.  He reported sleeping four to six fragmented hours per night.  Irritability and anger had worsened.  Nightmares occurred nightly and had become more intense over the last two to three months.  Flashbacks occurred at least once a day and had increased in the last two months.  Occupationally, the Veteran stated that he was surprised when he was asked to leave his job one and a half months before due to poor performance.  He stated that he was looking for another job.  He denied suicidal or homicidal ideation and need of inpatient hospital treatment to stabilize his symptoms. 

On mental status examination, the Veteran was oriented and was tense but well groomed.  There was restlessness in his behavior and psychomotor activity.  Mood was variable/labile and irritable.  He reported experiencing visual, audio, and olfactory hallucinations.  Thought processes were linear and goal oriented, but content was paranoid and hypervigilant with obsessive rituals such as perimeter checking and checking the locks on his doors and windows.  Short-term memory was impaired but long-term memory remained intact.  Concentration and attention were poor.  Impulse control, insight, judgment, and ability for abstract thinking were good and intact.  Following examination, the diagnoses were PTSD and major depressive disorder, NOS.  A GAF score of 48 was provided.  

The Veteran was afforded a VA PTSD evaluation in June 2007.  He stated that his PTSD symptomatology had worsened and had included physical aggression toward another a few months before, difficulty concentrating, depressed mood, flashbacks, daily intrusive thoughts about Vietnam, frequent nightmares, avoidance of crowds, self isolation, emotional detachment, poor sleep, irritability, exaggerated startle response, hypervigilance, fatigue with decreased energy and motivation, little hope, decreased self esteem, and occasional visual hallucinations out of the corner of his eye.  The Veteran denied current suicidal or homicidal ideation and denied that his symptoms affected activities of daily living such as feeding, bathing, and toileting.  He indicated that that he had worked one to one and half years checking supplies until a month and a half before when he resigned after being given the option of resigning or being fired due to inadequate job performance and poor attendance.  The Veteran acknowledged missing two to three days a month due to PTSD symptomatology, depression and difficulty relating to coworkers. 

The Veteran admitted to poor communication with his wife and said that his relationship with his sons and grandchildren was not close.  He denied having close friends but indicated that he had some casual social contact with one co-worker that had ceased when he stopped working.  He said that he watched sports on television and went to church two to three times per year.  He denied other activities.

On mental status examination, there was poor eye contact.  Mood was depressed and affect was constricted.  Speech was regular in rate and rhythm and thought processes were logical, coherent and devoid of current auditory or visual hallucinations.  Memory for immediate information was mildly impaired but memory for recent and remote information was fairly intact.  Concentration problems were suggested due to slowness in spelling a word backwards.  Insight was fair.  Following examination, the diagnoses were PTSD, and major depressive disorder.  A GAF score of 52 was assessed.  The examiner commented that the Veteran's PTSD symptoms resulted in considerably impaired social adaptability and occupational functioning. 

In a subsequent VA medication management note indicated that the Veteran was still seeking employment and he was not doing anything but watching television.  Short and long-term memory was intact and concentration was fair.  He continued to have frequent nightmares and reported daily flashbacks.  Continued auditory, visual, and olfactory hallucinations were also noted.  A November 2007 VA medication management note recorded that the Veteran had increased worry and rumination that something bad was going to happen to one of his children.  It was reported that he had no interest in anything otherwise, and was unable to account for how he spent his days other than sitting and thinking.  He reported limited interaction with his wife.  It was noted that the appellant appeared very distracted, and had a problem with attention.  He responded to external sounds in the hallway.  It was felt that he might have been responding to auditory hallucinations that he reported were present.  A mental status examination was significant for auditory hallucinations and some suspiciousness without delusions.  It was noted that irritability, anger, and depressive and anxiety symptoms, insight, judgment and memory were getting worse and that concentration was impaired. 

In October 2008, a VA treatment note indicated that the Veteran remained guarded and distracted.  He continued to report visual hallucinations at night and shadowy figures during the day that were bothersome and scary, as well as depressive features and isolation.  He was not interested in group or individual counseling.  The appellant reported an improvement in mood and irritability and anger, but indicated that depressive and anxiety symptoms had worsened.  He admitted to fleeting suicidal ideation without plan or intent.  He indicated that flashbacks and nightmares were not quite as bad as before.  Interests included watching TV and attending church.  The Veteran related that he had stopped drinking a couple of months before at his wife's request.

In December 2008, the Veteran reported being depressed with some vague suicidal ideation without a plan due to recent deaths among his family and friends.  He stated, however, that depression had improved with no current suicidal ideation.  Continued auditory and visual hallucinations were noted but he was unable to describe them other than noises and voices at times that he was unable to distinguish.  The appellant reported some anxiety with fear when the phone rang.  A mental status examination was significant for inappropriate thought content with auditory hallucinations without delusions.  He denied suicidal and homicidal ideation, plan or intent.  He reported that he had nightmares every night about his country and neighborhood being invaded.  Flashbacks were absent.  It was noted that the Veteran had considerable startle reflex to noises outside the office during the assessment and that he mumbled to himself at times. 

The Veteran was afforded a VA examination In March 2009.  He reported that medication helped his sleep and anxiety problems to some extent, but that he had continued difficulty maintaining sleep.  Symptoms included waking three to four times during the night, frequent nightmares and flashbacks, night sweats, daily intrusive thoughts, hypervigilance, difficulty with loud noises, exaggerated startle response, difficulty in crowds, problems with anger and irritability, a physical altercation with his brother one month before, depressed mood, feeling tired and hopeless, lack of motivation, little socialization, skipping basic hygiene at least once a week, and decreased interest in hobbies.  The Veteran denied having any friendships and said he watched television in his free time.  He stated that he was unemployed and reported difficulty maintaining employment over the last few years. 

On mental status examination, the Veteran was alert and oriented.  Affect was anxious.  There was mild memory impairment.  He reported seeing silhouettes and hearing vague voices.  He did not report any overt symptoms of psychosis and he denied current suicidal and homicidal ideation.  Following examination, the diagnoses were PTSD, and depressive disorder, NOS.  A GAF score of 48 was assessed.  The examiner stated that the Veteran demonstrated moderate to severe impairment in functioning due to symptoms of PTSD with moderate to severe impairment in social functioning and severe impairment in occupational functioning.  Difficulty with activities of daily living was noted. 

On a March 2009 VA medication management note, the Veteran reported improvement in mood since his medication was increased.  While guarded, he allowed for an occasional smile.  He admitted to fleeting suicidal ideation without plan or intent.  Sleep was improved and he reported being less tired during the day.  He said, however, that he was awakened by continued nightmares but they were not as bad lately.  He had occasional flashbacks.  Subsequent March and July 2009 VA treatment notes indicated that knee pain also interfered with the Veteran's sleep.  He was not experiencing hallucinations.  A February 2010 VA examination for diabetes mellitus indicated that the Veteran was employed as a control room operator.  In April 2010, it was recorded that he worked for a cable television company. 

The Veteran underwent a VA PTSD examination June 2010 whereupon symptoms were noted that included difficulty with concentration resulting in some mistakes, some conflict with co-workers and supervisors, some irritability, withdrawing from others, daily intrusive thoughts, nightmares most nights, flashbacks two to three times per week, avoidance of war-related topics, avoidance of crowds, emotional detachment, little sleep, exaggerated startle responses to loud noises and unexpected approaches, hypervigilance, depression with low energy and motivation, fatigue, and bathing only three to four days a week.

The Veteran reported a fair relationship with his wife and children but was irritable with his grandchildren at times.  He denied having any close friends, but did have some casual social contacts at work.  He reported going to church once a month.  The Veteran related that he worked for "Ambassador" and said he had been there over 20 years as an operator.  He related that he had probably missed 30 to 40 days in the past year due to PTSD.  When asked why he had said on the March 2009 VA examination that he was unemployed, the appellant related that he was fired at the time of that examination but that his employer took him back on the job three to four years before.  Upon further questioning due to conflicting information noted in VA treatment records, the Veteran stated that might have been taken back on the job in 2009.  On this occasion, he indicated that he related well to most co-workers, but could have some conflict with others and supervisors and that he would sometimes "snap."

On mental status examination, the appellant was oriented but had poor eye contact and did not seem to put forth his best effort.  The examiner noted that the current mental status examination might not be the best indicator of cognitive functioning.  The Veteran's mood was dysphoric and affect was constricted.  Speech was slow and there was some evidence of psychomotor agitation.  Thought processes were logical and coherent and devoid of current auditory or visual hallucinations.  There was no evidence of delusional content.  He denied current thoughts of hurting himself or others.  He said he was last physically aggressive six months before.  Although his memory appeared severely impaired, it was again noted that this did not appear to be a reliable indicator of his functioning due to lack of effort.  Recent and remote memory appeared to be fairly intact.  The Veteran had partial insight into his condition.  Following examination, the diagnoses were PTSD, and depressive disorder, NOS.  A GAF score of 53 was assessed.  The examiner stated that the Veteran was exhibiting moderate to considerable symptoms associated with PTSD and related major depressive disorder.  Social interaction with others and occupational functioning were described as moderately to considerably impaired. 

The Veteran was most recently evaluated for VA compensation and pension purposes in August 2013.  The examiner noted that in a recent VA treatment note in February 2012, the psychiatrist indicated that this would be the last meeting needed for the immediate future.  It was reported that he had been doing well because the combination of medication was beneficial and well tolerated.  It was noted that he had no recent psychiatric concerns.  PTSD by history was diagnosed.  The examiner indicated that in visits between March 2010 and March 2011, a VA psychiatric nurse wrote that things were about the same; that the Veteran spent most of his time in the house and enjoyed watching television, especially sports.  It was noted that he continued to have depressive features with isolation and declined referral for counseling.  

Relevant social background and history included the fact that he continued to live with his wife of 30+ years although they did not have as close a relationship as they once had.  He stated that he had a daily routine, went to church and had a friend that he talked to once every few months.  The appellant related that he quit his job of eight or nine years at a chemical plant in February or March 2013 because of knee pain.  He said that he believed that he was performing well at the job but that his supervisor did not think so.  He indicated that he did not get along well with some co-workers. 

Among other symptoms enumerated previously, the Veteran continued to complain of sleep difficulties, nightmare about firefights in Vietnam, startle response, easy irritation, intrusive thoughts, and flashbacks about once a month.  He related that when memories of Vietnam were triggered, he became tense and jumpy, and felt nervous.  He stated that he avoided wooded areas and crowds, had impaired concentration, and frequently checked doors to make sure they were locked.  It was reported that the Veteran endorsed feeling sad and down most days with no interest in hobbies or other activities.  He denied taking any mental health medication although he had been prescribed Sertraline for mood and Trazodone for sleep.  It was noted that he could perform all the activities of daily living.  Since his last VA PTSD examination, there had been no legal or behavioral problems and no alcohol abuse or illegal drug use.  Symptoms reported to be associated with PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He was determined to be capable of managing his financial affairs.  A GAF score of 55 was rendered which the examiner noted was in the moderate to serious range.  The examiner opined that the Veteran's PTSD and depression symptoms did not render him unable to obtain and maintain substantially gainful employment, and referred to the fact that he had worked steadily until he quit because of knee pain.  

Legal Analysis

The clinical evidence over the course of the appeal reflects that the Veteran's PTSD is manifested by chronic symptoms that include near continuous depression, anger, chronic nightmares, startle response, irritation, flashbacks, continuing intrusive recollections, fleeing suicidal thoughts at times; obsessional rituals which interfere with routine activities such as constantly checking the perimeter and locks on his doors, aggression toward others indicating impaired impulse control, serious sleep problems, increased anxiety, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, etc.  It has been consistently shown that his PTSD symptomatology is chronic in nature and that there is great deal of social withdrawal and isolation and avoidant behaviors as a result thereof.  He appears to meaningful relationship with others but is emotionally detached.  Memory and concentration are impaired.  It has been noted that his symptoms have necessitated both medication and mental health therapy.  

Upon review of the extensive evidence as outlined above, it appears that throughout the appeal, the Veteran has had symptoms contemplated by a 50 percent evaluation, as well as some symptoms consistent with the criteria for a 70 percent disability evaluation.  The Board observes that while the appellant does not demonstrate all the elements for a 70 percent rating, it is concluded that the evidence over the course of the appeal suggest that he is closer to the 70 percent than to the 50 percent rating.  There are clear indications of deficiencies in most areas of the Veteran's life such as work, family relations, thinking, and mood, near constant depression affecting the ability to function independently, appropriately and effectively, as well as other symptoms that comport with the next higher rating of 70 percent under the criteria PTSD.  Therefore, the Board resolves the benefit of the doubt in favor of the Veteran by finding that his symptoms more nearly comport with the criteria for the higher rating of 70 percent since the date of claim. See Fenderson, Hart, supra. 

The assignment of the 70 percent evaluation is also consistent with the lower GAF scores of 45 and 48 that were assigned during the appeal period.  According to DSM-IV, GAF scores between 41 and 50 indicate serious symptoms or serious impairment in social, occupational, or school functioning.  Here, the Veteran's significant work-related impairment, his increasing difficulty and detachment in his relationships with close family members, social withdrawal and isolation, increased depression and anxiety, and other symptoms on the whole all appear to be consistent with the assignment of the lower GAF scores.  Although GAF scores fluctuated over the years, the Board finds that the overall disability picture is consistent with a greater degree of social and industrial functioning.  

The Board finds, however, that the criteria for the maximum 100 percent evaluation for PTSD are not met.  This is because the clinical findings do not demonstrate that symptoms associated with service-connected PTSD result in total occupational and social impairment, or symptoms that approximate grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, etc., as would be required for a 100 percent disability rating.  The evidence as depicted above indicates that the Veteran's hygiene is appropriate.  There is no evidence that he has exhibited any grossly inappropriate behavior.  The evidence tends to show that he does not have close relations with immediate family members but there is no indication that he presents a persistent danger of hurting himself or others.  There is no evidence in the record that he has ever been unable to perform activities of daily living.  Although, the record indicates that he had been unemployed at times, the evidence in this regard as reported by the Veteran is inconsistent in terms of work history.  However, the more probative evidence tends to show that the appellant has primarily been gainfully employed throughout the appeal period.  Therefore, absent a finding or more extreme symptomatology, an evaluation in excess of 70 percent is not warranted.

The Board has also considered whether a higher rating for service-connected psychiatric disability is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321 (b) (1) (2013) has been considered.  However, the evidence does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board is of the opinion that there has been no showing by the Veteran that the service-connected disorder at issue has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board thus finds that the rating assigned adequately contemplates all of the symptoms associated with this disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 70 percent rating for PTSD is granted from June 2006 subject to controlling regulations governing the payment of monetary awards. 

A rating in excess of 70 percent for any part of the appeal period is denied.


REMAND

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities; provided that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).

In the instant case, the Board points out that with the assignment of a 70 percent disability rating for PTSD, the Veteran meets the schedular requirements for a total disability rating based on unemployability due to service-connected disability with one disability rated at least 60 percent disabling or more. See 38 C.F.R. § 4.16 (2013). 

Moreover, evidence reveals that as of the April 2013 rating action a combined 90 percent rating has been assigned for multiple service connected disorders.  The question thus becomes whether the appellant is indeed unemployable due solely his service-connected disability.  As part of that, it is noted during the appeal period the Veteran has variously been employed or without employment, his current status should be determined.  

Accordingly, this issue is REMANDED for further development and adjudication in this regard. 

1.  Send the Veteran a duty-to-assist letter pertaining to the issue of entitlement to a total rating based on unemployability due to service-connected disability.  He should be asked to provide his work history, to include whether he is currently working, looking for work, is retired or is disabled.  His last employer should be contacted as needed.  

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  This should include a determination of whether the record is sufficient to enter a finding as to TDIU, or whether additional examinations are needed.  If examinations or record development is indicated, those steps should be undertaken prior to entering a rating decision on this matter.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


